Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered September 30, 2002, convicting defendant upon his plea of guilty of the crime of sodomy in the second degree.
Defendant pleaded guilty to the crime of sodomy in the second degree and was sentenced in accordance with the plea agreement to a prison term of 2Vs to 7 years, to run concurrent with a sentence he was currently serving. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The record reveals that defendant entered a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the negotiated plea agreement. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s application for leave to withdraw (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Crew III, Peters, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.